Citation Nr: 1738784	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-14 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for degenerative arthritis in the thoracolumbar spine, to include as secondary to the Veteran's service-connected healed coccyx fracture with coccygodynia residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Navy from May 1967 to March 1971. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The decision denied service connection for a lumbar spine degenerative disc disease.

The Board considered the claim in May 2016, on which occasion it was remanded for additional development.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (per curiam); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, 287 F.3d 1377 (2002).  For example, in furtherance of the Board's remand instructions, the Veteran was scheduled for a VA examination in order to obtain opinions on aggravation and in-service incurrence.  The VA examination was conducted in November 2016 and medical opinions were provided in a November 2016 report and a January 2017 addendum.  The claim was then readjudicated in February 2017.

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 hearing at the RO.  A transcript of the hearing was associated with the claims file and reviewed.


FINDINGS OF FACT

1.  The competent and probative evidence shows that the Veteran has degenerative arthritis in the thoracolumbar spine.

2.  The weight of the competent and probative is against a finding that the Veteran's degenerative arthritis in the thoracolumbar spine is related to his active service.

3.  The weight of the competent and probative evidence is against a finding that the Veteran's degenerative arthritis in the thoracolumbar spine was caused or aggravated by his service-connected healed coccyx fracture with coccygodynia residuals.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis in the thoracolumbar spine, to include as secondary to the Veteran's service-connected healed coccyx fracture with coccygodynia residuals, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112-13 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a back disorder that is linked to his service-connected healed coccyx fracture with coccygodynia residuals.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the Veteran has degenerative arthritis in the thoracolumbar spine, but the competent and probative evidence fails to establish that they were caused or aggravated by his service-connected healed coccyx fracture with coccygodynia residuals.  Moreover, the Board finds that the evidence fails to establish a causal connection between the degenerative arthritis in the thoracolumbar spine and active service.  The Board thus denies the claim of service connection for degenerative arthritis in the thoracolumbar spine, to include as secondary to service-connected healed coccyx fracture with coccygodynia residuals.  The reasons for this decision will be explained below.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Board has considered the Veteran's appealed issue and decided on the matter based on the pertinent evidence.  Neither the Veteran nor his representative has raised any other issues with respect to VA's duties, nor have any other issues been reasonably raised by the record with respect to VA's duties.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Given the above, the Board will proceed to the merits of this appeal.

II.  Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. at 448-49; 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.

The evidence shows that the Veteran has current degenerative arthritis in the thoracolumbar spine, per the November 2016 VA examiner's diagnosis.  11/29/2016, VBMS entry, C&P Examination, at 1.  Moreover, a prior VA examination conducted in November 2011 diagnoses degenerative disc disease in the lumbar spine.  11/07/2011, VBMS entry, VA Examination, at 2.

A.  Direct Service Connection

Arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a).  With chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Including the chronicity and continuity of symptomatology avenues to service connection is implicitly constrained by 38 C.F.R. § 3.309(a) in all chronic disease cases.  See Walker v. Shinseki, 708 F.3d 1331 (2013).

With respect to arthritis, the presumptive period under which the theories of chronicity and continuity of symptomatology would apply is one year after separation from service.  38 C.F.R. § 3.307(a)(3).  There was no manifestation of arthritis within this timeframe and accordingly presumptive service connection does not apply.

Regarding an award of service connection solely based on continuity, as permitted under Walker, the Veteran has contended that he has experienced pain in the lower back since his in-service fall that fractured the coccyx.  E.g., 11/07/2011, VBMS entry, VA Examination, at 2.  He has also indicated that he received private treatment for his lower back pain since service.  E.g., 01/06/2012, VBMS entry, VA 21-4138 (Statement In Support of Claim), at 1.  The Board accepts the statements from the Veteran indicating that he had back pain during service and after service, earlier than the November 2011 VA diagnosis.  See 03/10/2016, VBMS entry, Hearing Testimony, at 6 (Veteran indicated that after separation, his lower back symptoms were essentially similar to his in-service experience).  The Board also accepts his statements indicating that that he was treated by private providers, though the dates of treatment were not specified and the Veteran did not provide VA with authorization forms to obtain the private medical records, see 05/05/2011, VBMS entry, VCAA/DTA Letter, at 2 (VA letter to Veteran: "Send us any treatment records related to your claimed conditions. . . . If you want us to try to obtain . . . medical reports . . . please complete and return the attached [authorization form].").  

Nevertheless, the record does not reflect continuity of symptomatology.  The Veteran's February 1971 separation examination was normal with respect to his back and no complaints were raised at that time.  09/02/2011, VBMS entry, STR - Medical, at 6-7.  Following service, a diagnosis is not reflected until the November 2011 VA examination, and treatment is not shown until November 2012, 07/12/2016, VBMS entry, CAPRI (Roseburg VAMC 10-22-12 to 5-5-16), at 58.  In this regard, a lengthy gap between discharge from active service and post-service treatment is one factor that may be considered in evaluating the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, it is even more noteworthy in that the Veteran injured his back during his post-service job in the 1980s.  11/29/2016, VBMS entry, C&P Examination, at 3; accord 03/10/2016, VBMS entry, Hearing Testimony, at 7.  Indeed, the January 2017 VA examination addendum indicates that the Veteran's thoracolumbar spine condition is related to this job injury (as well as degenerative changes of age).  01/09/2017, VBMS entry, C&P Examination, at 1.  The records of the Veteran's VA treatment and VA examinations do not express a history of symptoms dating back to service.  The Board is aware that an absence of documented treatment, in and of itself, cannot be the sole basis for discrediting lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, however, there are numerous bases for finding that continuity of symptomatology is not established, either from the documented medical record or the Veteran's own statements.

In addition to evidence of current disability, the record also shows that the Veteran fell during service and injured his coccyx.  Service treatment records in July 1968, January 1969, and June 1969 indicate tenderness and anterior dislocation of the coccyx due to the fall.  05/28/2015, VBMS entry, STR - Medical - Photocopy, at 2; 09/02/2011, VBMS entry, STR - Medical, at 29, 31.  Thus, with the Board establishing that there is no support for continuity of symptomatology, the remaining question for consideration of direct service connection is whether any current degenerative arthritis in the thoracolumbar spine is related to his service, to include his in-service fall or other incident of service.  The Board finds that weight of the evidence is against finding a causal relationship between his current degenerative arthritis in the thoracolumbar spine and his service.

First, the Veteran's service treatment records show no treatment, complaints, or manifestations of the thoracolumbar spine.  Indeed, treatment for the in-service fall was assessed as limited to the coccyx.  05/28/2015, VBMS entry, STR - Medical - Photocopy, at 2; 09/02/2011, VBMS entry, STR - Medical, at 29, 31.  As noted earlier, his separation examination shows a normal back.  09/02/2011, VBMS entry, STR - Medical, at 6-7.  Hence, the results of the separation examination show no thoracolumbar spine disability at the time of the Veteran's separation from service in March 1971.  Thus, while the in-service injury to his coccyx from the fall is established by the service treatment records and the Veteran's lay statements, the evidence fails to show that this incident caused any disability other than his service-connected healed coccyx fracture with coccygodynia residuals.

Again, from a review of the in-service records, there is no showing of a lumbar spine disorder, only the coccyx fracture.  Post-service the Veteran, per his statements, had back pain and received treatment at some undetermined point in time.  Thus, it can be found that his low back symptomatology has been longstanding; still, the weight of the evidence in this case is against a finding of continuity of symptomatology dating all the way back to active service, for the reasons explained above.  In sum, neither the documented treatment record nor the lay statements on file establish continuous low back symptomatology all the way back to service.  To the extent that the Veteran is claiming such, the evidence fails to support this assertion.    

Moreover, the competent medical evidence fails to relate the currently diagnosis arthritis to the Veteran's active service.  In this regard, VA examinations uniformly reflect negative opinions on the relationship between the Veteran's service and his arthritic disability.  Most notably, the November 2016 VA examiner considered the Veteran's history and claims file and also recognized the Veteran's reports of his in-service tailbone injury, post-service lifting injury at work in the 1980s, and ongoing back pain over the years.  11/29/2016, VBMS entry, C&P Examination, at 1-5.  Nevertheless, the VA examiner concluded that it is less as likely as not (50 percent probability or less) that the Veteran's arthritic back disability is related to military service.  Id. at 4.

In support of his opinion, the VA examiner noted that military records identified pain localized to the coccyx, but no reports of injury or pain in the thoracolumbar spine.  Id.  The examiner also emphasized that the Veteran's service-connected healed coccyx fracture with coccygodynia residuals is a different disability from his degenerative arthritis, having a different etiology than his thoracolumbar spine.  Id.  In the January 2017 addendum, the VA examiner attributed the Veteran's arthritic disability to both degenerative changes of age and his job-related injury during the 1980s.  01/09/2017, VBMS entry, C&P Examination, at 1.  In sum, the examiner acknowledged the Veteran's in-service fall injuring his tailbone, but found that his arthritis of the thoracolumbar spine was not incurred during his military service.  Similarly, the November 2011 VA examination contained the opinion that the Veteran's lumbar spine degenerative disc disease is consistent with aging.  11/07/2011, VBMS entry, VA Examination, at 18.

The Veteran has contended that he has had pains in the lower back since service.  Nevertheless, to the extent that he experienced joint symptoms in service, the weight of the evidence indicates that this resolved, given the normal findings and lack of relevant complaints at the time of separation.  Moreover, the November 2016 and November 2011 VA examiners' opinions weigh against the claim and are deemed by the Board to be highly probative.  Indeed, the VA examiners reviewed the record and considered the pertinent facts such as his in-service fall injuring his tailbone, in arriving at their conclusions.  Moreover, rationales were provided in support of their opinions.  No other medical evidence refutes these opinions.

Given the foregoing, an award of service connection on a direct basis is not warranted in this case.

In conclusion, entitlement to service connection for degenerative arthritis in the thoracolumbar spine is denied on a direct basis.

B.  Service Connection Secondary to the Veteran's Service-Connected Healed Coccyx Fracture with Coccygodynia Residuals

The Veteran is service connected for his healed coccyx fracture with coccygodynia residuals.  The remaining question for consideration is whether his degenerative arthritis in the thoracolumbar spine is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by that service-connected disability.

The Board recognizes the Veteran's contention that his arthritic disability is secondary to his healed coccyx fracture with coccygodynia residuals.  However, 
the Board finds that weight of the evidence is against finding a causal or aggravation relationship between his current back arthritis and his service-connected healed coccyx fracture with coccygodynia residuals.

Two VA examinations reflect negative opinions on the relationship between the Veteran's service-connected healed coccyx fracture with coccygodynia residuals and his arthritic disability.  The November 2011 VA examiner considered the Veteran's history and claims file.  The VA examiner concluded that it is less as likely as not that the Veteran's arthritic disability was caused by his service-connected healed coccyx fracture with coccygodynia residuals.  Id.  In support of his opinion, the VA examiner noted that the radiographic changes identified on his examination are age appropriate (as was confirmed to the VA examiner by an orthopedist) and that there was no documented continuity for any chronic lumbar spine condition dating back to the coccyx injury.  Id.  In sum, the examiner acknowledged the Veteran's healed coccyx fracture with coccygodynia residuals, but found that his arthritic disability was not caused by it.  Moreover, although the November 2011 VA examination fails to address whether the Veteran's healed coccyx fracture with coccygodynia residuals aggravated his degenerative arthritis in the thoracolumbar spine, the November 2016 VA examiner's addendum opinion in January 2017 concludes that it is less likely than not that the Veteran's degenerative arthritis in the thoracolumbar spine was aggravated by the healed coccyx fracture with coccygodynia residuals.  01/09/2017, VBMS entry, C&P Examination, at 1.

The Board has considered the Veteran's claim but finds the two VA examinations to be of more probative value.  In this regard, the Board also places considerable weight on the November 2016 and November 2011 VA examiners' opinions as to the pertinent facts, such as the Veteran's back injury post-service and the references to service treatment records and VA treatment records.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's claim is outweighed by the competent and probative evidence of record, as just noted.

The Board recognizes the Veteran's sincere belief that his lumbar arthritis is related to his service-connected coccyx disability.  However, as a lay person he lacks the medical expertise to address the complex question of causation in this case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has been afforded the benefit of the doubt where appropriate.  However, the November 2016 and November 2011 VA examiners' opinions are deemed the most probative evidence of record.  See 38 C.F.R. § 3.102.  The Board notes the Veteran's arthritic disability and his service-connected healed coccyx fracture with coccygodynia residuals.  However, without a nexus to the service-connected disability, service connection for the Veteran's arthritic disability as secondary to the healed coccyx fracture with coccygodynia residuals is not warranted.


ORDER

Service connection for degenerative arthritis in the thoracolumbar spine, to include as secondary to the service-connected healed coccyx fracture with coccygodynia residuals, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


